DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 43 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claim depend on claim 42. However, the dependent claims broaden the range of the humectant. The independent claim 42 presents a narrower range for the humectant concentration in the dispersion.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Objections
44 is objected to because of the following informalities:  The claim lists elements in the group of components of the dispersion. However, the “and” operator is missing before the last element. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/168576, in view of US 2012/00064787 (previously cited) and further in view of evidentiary reference “Propylene Glycol-Technical Product Information” (previously cited).
Regarding claim 78, WO’8576 teaches a method of combining a NOx degrading composition on concrete (Abstract). The reference teaches a method of applying a NOx degrading composition on a concrete element, comprising providing a concrete element having a surface, applying a composition comprising photocatalytic titanium dioxide particles dispersed in a continuous phase on the surface of said concrete element (Pg. 2, lines 20-25). The reference also teaches that the titanium dioxide is a photocatalytic nanoparticle (Pg. 8, line 21). The reference also teaches an embodiment where the photocatalyst is applied before the concrete is cured (Pg. 9, lines 33 and 34). This means the concrete is no-yet-set 

US’4787 teaches a method of producing a dispersion with photocatalysts for coating or mixing into a substrate (Para [0049]). The reference specifically teaches using propylene or triethylamine (Para [0045]-[0047]). The reference also teaches that this dispersion can be applied to concrete (See claim 32). The reference teaches that the inclusion of the dispersion agents, such as the propylene, produces an optically clear and more stable suspension (Para [0008]). The reference also specifies the photocatalyst to by titania. The property of propylene glycol being more viscous than water (water =1Cst) is intrinsic to propylene glycol. This is evidenced by evidentiary reference by Monument Chemical “Propylene Glycol-Technical Product Information” which shows a viscosity of propylene glycol more than 1Cst (See Table on Pg. 1 Viscosity= 56.0 cP)
At the time of filing it would have been obvious for a person of ordinary level of skill in the art use the dispersion composition of US’4787 with the photocatalytic dispersion of WO’4787. One would be motivated to do so because of the beneficial properties such as improved optical clarity and suspension stability. 

Claim 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/168576, in view of US 2012/00064787.
Regarding claim 79, WO’8576 teaches a method of combining a NOx degrading composition on concrete (Abstract). The reference teaches a method of applying a NOx 
The difference between the invention of WO’8576 and that of claim 79 is that claim 79 requires the use a solvent including a humectant. 
US’4787 teaches a method of producing a dispersion with photocatalysts for coating or mixing into a substrate (Para [0049]). The reference specifically teaches using propylene or triethylamine (Para [0045]-[0047]). The reference also teaches that this dispersion can be applied to concrete (See claim 32). The reference teaches that the inclusion of the dispersion agents, such as the propylene, produces an optically clear and more stable suspension (Para [0008]). The reference also specifies the photocatalyst to by titania. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art use the dispersion composition of US’4787 with the photocatalytic 
Claim 79 requires that the humectant be part of the dispersion applied to the concrete and further requires that the humectant also be embedded at least 5mm below the surface of the concrete product. The WO’8576 teaches a depth of at most 2.5mm from the concrete surface (Pg. 11 line 1). 

Allowable Subject Matter
Claims 42 and 46-66 are allowed.
Claims 43 and 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: Claim 42 requires that the humectant present in the dispersion be present in a concentration between 40-50wt.%. There is no teaching or suggestion in the prior art regarding this concentration of humectant in the dispersion which had titania nanoparticles and is applied to not-yet-set concrete. 
Claims 46-66 are allowed due to the virtue of their dependent on claim 42. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736